El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Juan B. Matos fué nombrado conserje interino de la Corte de Distrito de Humacao por el marshal de la misma en julio 23 de 1931. Fué separado del cargo el 31 de marzo de 1932. *357Posteriormente, el juez de distrito declaró sin lngar una pe-tición de mandamus por él presentada.
La sección 6 de la Ley de. Servicio Civil (Leyes de 1931, página 539) dispone qne toda persona qne desempeñe nn cargo o destino en el servicio civil clasificado al tiempo en qne esa ley empezó a regir, continuará en el desempeño del mismo. La sección 28 Labia de cansas justificadas, de la for-mulación de cargos y de oportunidad para ser oídos como requisitos previos a la destitución de tales empleados. De conformidad con las disposiciones de la sección 5, todos los empicados del Gobierno Insular que no están específicamente incluidos en la sección 4, pertenecen al servicio clasificado. Los empleados temporeros no están incluidos específicamente en la sección 4. Sin embargo, la sección 24 dispone que:
“Todos los nombramientos temporeros continuarán solamente basta que sean establecidos los registros de reposiciones o los de ele-gibles, y en ningún caso deberán prolongarse tales nombramientos por más de cuatro meses, en total, ni se hará más de un nombra-miento provisional a favor de una persona, ni servirá ésta más de cuatro meses como empleado provisional durante un año económico, salvo por autorización expresa de la Comisión.”
Interpretando estas secciones conjuntamente, cada una a la luz de la otra, convenimos con el criterio.de la corte de distrito al efecto de que los requisitos exigidos por la sección 28 respecto a causas justificadas, la formulación de cargos y la vista, no son aplicables a un nombramiento temporero, luego de expirado el período de cuatro meses, contado a par-tir de la fecha en que se hizo el nombramiento. En ninguna otra forma podría darse efecto absoluto a las disposiciones de la sección 24, perceptiva de que en ningún caso los nom-bramientos temporeros se prolongarán por más de cuatro meses, en total, y de que ninguna persona recibirá más de un nombramiento temporero ni servirá más de cuatro meses como empleado provisional durante un año económico.

La sentencia apelada debe ser confirmada.